Case 3:17-cv-00795-MMH-MCR Document 37 Filed 01/07/19 Page 1 of 2 PageID 289



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION



ROBERT D. KORNAGAY,

                  Plaintiff,

v.                                          Case No. 3:17-cv-795-J-34MCR

OFFICER T. DIEDEMAN AND
SERGEANT J. WILBURN,

                  Defendants.


                                   ORDER

        Before the Court is Plaintiff Kornagay's Motion for a Subpoena

to   Produce   Documents,    Information,    or    Objects    from   Non-Party

(Motion; Doc. 35) with attached exhibit (P. Ex.). In the Motion,

Plaintiff requests that the Court direct the clerk to issue and

send him a subpoena to compel a non-party to produce documents. He

wants    the   Florida   Department   of    Law    Enforcement     to     produce

documents relating to its investigation of the alleged February 4,

2017 stabbing incident at Columbia Correctional Institution. See P.

Ex. A (Doc. 35-1 at 5). The Court grants the Motion to the extent

Plaintiff seeks the issuance of a Rule 45 subpoena. The Court

directs the Clerk of Court to issue and send Plaintiff a "Subpoena

to   Produce    Documents,   Information,     or    Objects   or     to   Permit

Inspection of Premises in a Civil Action." Plaintiff is responsible

for completing the subpoena in accordance with Rule 45, serving it

on the Florida Department of Law Enforcement in accordance with
Case 3:17-cv-00795-MMH-MCR Document 37 Filed 01/07/19 Page 2 of 2 PageID 290



Rule 45, and paying any service and copying costs. The Court

directs Plaintiff to part V of the Middle District Discovery

Handbook (attached). The Court otherwise denies the Motion.

      DONE AND ORDERED at Jacksonville, Florida, this 2nd day of

January, 2019.




sc 12/27
c:
Robert D. Kornagay, FDOC #J13805
Counsel of Record




                                   - 2 -
